
	

113 S2990 IS: State Trade and Export Promotion Utilization Program for American Small Businesses Act
U.S. Senate
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2990
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2014
			Ms. Cantwell (for herself, Ms. Collins, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To establish a State Trade and Export Promotion Grant Program.
	
	
		1.Short title
			This Act may be cited as the State Trade and Export Promotion Utilization Program for American Small Businesses Act or the
		  STEP UP for American Small Businesses Act .2.State trade and export promotion(a)In generalSection 22 of the Small Business Act is amended—(1)by redesignating subsection (l) as subsection (m); and(2)by inserting after subsection (k) the following:(l)State Trade and Export Promotion Grant Program(1)DefinitionsIn this subsection—(A)the term eligible small business concern means a business concern that—(i)is organized or incorporated in the United States;(ii)is  operating in the United States;(iii)meets—(I)the applicable industry-based small business size standard established under section 3; or(II)the alternate size standard applicable to the program under section 7(a) of this Act  and the loan
			 programs under title V of the Small Business Investment Act of 1958 (15
			 U.S.C. 695 et seq.);(iv)has been in business for not less than 1 year, as of the date on which assistance using a grant
			 under this subsection commences;(v)is export ready, as determined by the Associate Administrator; and(vi)has access to sufficient resources to bear the costs associated with exporting and doing business
			 with foreign purchasers, including the costs of packing, shipping, freight
			 forwarding, and customs brokers;
									(B)the term program means the State Trade and Export Promotion Grant Program established under paragraph (2);(C)the term rural small business concern means an eligible  small business concern located in a rural area, as that term is defined in
			 section
			 1393(a)(2) of the Internal Revenue Code of 1986;(D)the term socially and economically disadvantaged small business concern has the meaning given that term in section 8(a)(4)(A) of the Small Business Act (15 U.S.C.
			 637(a)(4)(A)); and
								(E)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands,
			 and American Samoa.(2)Establishment of programThe Associate Administrator shall establish a trade and export promotion grant program, to be
			 known as the State Trade and Export Promotion Grant Program, to make
			 grants to States to carry out export programs that assist eligible small
			 business concerns in—
								(A)participation in a foreign trade mission;
								(B)a foreign market sales trip;
								(C)a subscription to services provided by the Department of Commerce;
								(D)the payment of website translation fees;
								(E)the design of international marketing media;
								(F)a trade show exhibition;
								(G)participation in training workshops;(H)a reverse trade mission;(I)procurement of foreign consultancy services (after consultation with the Department of Commerce to
			 avoid duplication); or
								(J)any other export initiative determined appropriate by the Associate Administrator.
								(3)Grants
								(A)Joint reviewIn carrying out the program, the Associate Administrator may make a grant to a State to increase
			 the number of eligible small business concerns in the State that export
			 and
			 to increase the value of the exports by eligible small business concerns
			 in the State.
								(B)ConsiderationsIn making grants under this subsection, the Associate Administrator may give priority to an
			 application by a State that proposes an export program that—
									(i)focuses on eligible small business concerns as part of an export promotion program;
									(ii)demonstrates intent to promote exports by—
										(I)socially and economically disadvantaged small business concerns;
										(II)small business concerns owned or controlled by women; and
										(III)rural small business concerns;
										(iii)promotes exports from a State that is not 1 of the 10 States with the highest percentage of
			 exporters that are eligible small business concerns, based upon the most
			 recent
			 data
			 available from the Department of Commerce; and(iv)includes—(I)activities which have resulted in the highest return on investment based on the most recent year;
			 and(II)the adoption of shared best practices included in the annual report of the Administration.(C)Limitations
									(i)Single applicationA State may not submit more than 1 application for a grant under the program in any 1 fiscal year.
									(ii)Proportion of amountsThe total value of grants made under the program during a fiscal year to the 10 States with the
			 highest percentage of exporters that are eligible small business concerns,
			 based
			 upon
			 the most recent data available from the Department of Commerce, shall be
			 not
			 more than 40 percent of the amounts appropriated for the program for that
			 fiscal year.
									(iii)DurationThe Associate Administrator shall award a grant under this program for a period of not more than 2
			 years.(D)Application(i)In generalA State desiring a grant under the program shall submit an application at such time, in such
			 manner, and accompanied by such information as the Associate Administrator
			 may establish.(ii)Consultation to reduce duplicationA State desiring a grant under the program shall—(I)before submitting an application under clause (i), consult with applicable trade agencies of the
			 Federal Government on the scope and mission of the activities the State
			 proposes to carry out using the grant, to ensure proper coordination and
			 reduce duplication in services; and(II)document the consultation conducted under subclause (I) in the application submitted under clause
			 (i).(4)Competitive basisThe Associate Administrator shall award grants under the program on a competitive basis.(5)Federal shareThe Federal share of the cost of an export program carried out using a grant under the program
			 shall be—(A)for a State that has a high export volume, as determined by the Associate Administrator, not more
			 than 65 percent; and(B)for a State that does not have a high export volume, as determined by the Associate Administrator,
			 not more than 75 percent.(6)Non-Federal ShareThe non-Federal share of the cost of an export program carried out using a grant under the program
			 shall be comprised of not less than 50 percent cash and not more than 50
			 percent of indirect costs and in-kind contributions, except that no such
			 costs or contributions may be derived from funds from any other Federal
			 program.
							(7)Reports
								(A)Initial reportNot later than 120 days after the date of enactment of this Act, the Associate Administrator shall
			 submit to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives
			 a report, which shall include—
									(i)a description of the structure of and procedures for the program;
									(ii)a management plan for the program; and
									(iii)a description of the merit-based review process to be used in the program.
									(B)Annual reports(i)In generalThe Associate Administrator shall publish on the website of the Administration an annual report
			 regarding the program, which shall include—
										(I)the number and amount of grants made under the program during the preceding year;
										(II)a list of the States receiving a grant under the program during the preceding year, including the
			 activities being performed with each grant;
										(III)the effect of each grant on exports by eligible small business concerns in the State receiving the
			 grant;(IV)the total return on investment for each State; and(V)a description of best practices by States that showed high returns on investment and significant
			 progress in helping more eligible small business concerns to export.(ii)Notice to CongressOn the date on which the Associate Administrator publishes a report under clause (i), the Associate
			 Administrator shall notify the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives that the report has been published.(8)Reviews by inspector general
								(A)In generalThe Inspector General of the Administration shall conduct a review of—
									(i)the extent to which recipients of grants under the program are measuring the performance of the
			 activities being conducted and the results of the measurements; and
									(ii)the overall management and effectiveness of the program.
									(B)Reports(i)Pilot programNot later than 6 months after the date of enactment of the STEP UP for American Small Businesses Act, the Inspector General of the Administration shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives a report regarding the use of amounts made
			 available under the State Trade and Export Promotion Grant Program under
			 section 1207 of the Small Business Jobs Act of 2010  (15 U.S.C. 649b
			 note).(ii)New STEP programNot later than 18 months after the date on which  the first grant is awarded under this subsection,
			 the Inspector General of the Administration shall submit to the Committee
			 on Small Business and Entrepreneurship of the Senate and the Committee on
			 Small Business of the House of Representatives a report regarding the
			 review conducted under subparagraph (A).
									(9)Authorization of appropriationsThere is authorized to be appropriated to carry out the program  $30,000,000 for each of fiscal
			 years 2015 through 2019.
							.(b)Membership of representatives of State trade promotion agencies on trade promotion coordinating
			 committeeSection 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 
4727) is amended—(1)in subsection (d)—(A)by redesignating paragraph (2) as paragraph (3); and(B)by inserting after paragraph (1) the following:(2)Representatives from State trade promotion agencies(A)In generalThe TPCC shall also include 1 or more members  appointed by the President, after consultation with
			 associations representing State   trade promotion agencies,  who are
			 representatives of State   trade promotion agencies.(B)TermA member appointed under subparagraph (A) shall be appointed for a term of 2 years.(C)Personnel matters(i)No compensationA member of the TPCC appointed under subparagraph (A) shall serve without compensation.(ii)Travel expensesA member of the TPCC appointed under subparagraph (A) shall be allowed travel expenses, including
			 per diem in lieu of subsistence, at rates authorized for employees of
			 agencies under subchapter I of chapter 57 of title 5, United States Code,
			 while away from the homes or regular place of business of the member in
			 the performance of services for the TPCC.(iii)Administrative assistanceThe Secretary of Commerce, or the head of another agency, as appropriate, shall make available to a
			 member of the TPCC appointed under subparagraph (A) administrative
			 services and assistance, including a security clearance, as the member may
			 reasonably require to carry out services for the TPCC.; and(2)in subsection (e), in the first sentence, by inserting (other than members described in subsection (d)(2)) after Members of the TPCC.
